DETAILED ACTION
1.	A request or continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/10/2020 has been entered. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.   	The information disclosure statements (IDS) submitted on 8/01/2019 has been considered by the examiner.

Priority
4.   	 Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5. 	The drawings submitted on   are acknowledged and accepted by the examiner.

Response to Arguments
6. 	Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive.
First, Applicant argues that Tan fails to disclose “a cathode of the hybrid electrolytic capacitor being connected to the suppressor diode, Tan absolutely teaches away from this feature of Applicant’s invention. Thus, the teachings of Tan cannot be modified in any way that would derive this feature of Applicant’s invention, as it would impermissibly destroy the principle of operation taught in Tan.”  Merriam Webster defines “connected” to mean joined or linked together.  The claims do not disclose that there is a “direct” connection.  Therefore, Tan discloses “a cathode of the hybrid electrolytic capacitor being connected to the suppressor diode”.
Second, Applicant argues that “the Nakada reference does not cure the above-discussed deficiencies of the Schaller and Tan references. Among other things, the Nakada reference does not teach or suggest a circuit arrangement connected in parallel with an electrolytic capacitor and a ceramic capacitor, which includes a serially connected hybrid electrolytic capacitor and suppressor diode, with the cathode of the hybrid electrolytic capacitor being connected to the cathode of the suppressor diode.”  However, Nakada was not utilized to disclose “a cathode of the hybrid electrolytic capacitor being connected to the suppressor diode.”
 	
Claim Rejections - 35 USC §103
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 4, 6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schaller [US 4,851,756 B1], and in view of Tan [WO-2016/060541 A1]. 

Regarding Claim 4, Schaller discloses a DC-DC converter [10, FIG. 1], comprising: an output-side storage capacitor arrangement [(18,11), (19,21,15), 23, 24, FIG. 1] having a parallel circuit [(19, 21, 15), 23, 24, FIG. 1] formed of: an electrolytic capacitor [23, FIG. 1, (lines 26-29, column 3)], a ceramic capacitor [24, FIG. 1, (lines 26-29, column 3)] and a circuit arrangement [(19, 21,15), FIG. 1 ].
Schaller does not disclose a circuit arrangement, said circuit arrangement including: a series circuit formed of a hybrid electrolytic capacitor and a suppressor diode, a cathode of said hybrid electrolytic capacitor being connected to a cathode of said suppressor diode: and a resistance connected in parallel with said hybrid electrolytic capacitor.

Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the DC-DC converter of Schaller to include an electrolytic capacitor, and a circuit arrangement, said circuit arrangement including: a series circuit formed of a hybrid electrolytic capacitor and a suppressor diode, a cathode of said hybrid electrolytic capacitor being connected to a cathode of said suppressor diode; and a resistance connected in parallel with said hybrid electrolytic capacitor of Tan for the purpose of preventing an overvoltage of an electrical appliance and protecting the circuitry does not require active components, (page 1, lines 28-30).

Regarding claims 6 and 10, Schaller does not disclose said hybrid electrolytic capacitor has a rated voltage of 30 V to 40 V.
However, Tan teaches said hybrid electrolytic capacitor [E01, FIG. 1, (see ABSTRACT)], [E01, FIG. 1 of Tan has the rated voltage 35V] has a rated voltage of 30 V to 40 V [E01, FIG. 1 of Tan has the rated voltage 35V].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the DC-DC converter of Schaller to include an electrolytic capacitor, and a circuit arrangement, said circuit arrangement including: a series circuit formed of a hybrid electrolytic capacitor and a suppressor diode of Tan for the purpose of preventing an overvoltage of an electrical appliance and protecting the circuitry does not require active components, (page 1, lines 28-30).

Regarding Claim 8, Schaller discloses a DC-DC converter [10, FIG. 1], comprising: an output-side storage capacitor arrangement [(18,11), (19,21,15), 23, 24, FIG. 1] having a parallel circuit [(19, 21, 15), 23, 24, FIG. 1] formed of: an electrolytic capacitor [23, FIG. 1, (lines 26-29, column 3)], a ceramic capacitor [24, FIG. 1, (lines 26-29, column 3)], and a circuit arrangement [(19, 21,15), FIG. 1].
Schaller does not disclose a circuit arrangement, said circuit arrangement including: a series circuit formed of a hybrid electrolytic capacitor and a suppressor diode, wherein an anode of the hybrid electrolytic capacitor is connected to an output of said output-side storage arrangement and a cathode of said hybrid electrolytic capacitor is connected to cathode of said suppressor diode; and a resistance connected in parallel with said hybrid electrolytic capacitor.
However, Tan teaches a circuit arrangement [E01, TVS1, FIG. 1, (see ABSTRACT)], said circuit arrangement [E01, TVS1, FIG. 1, (see ABSTRACT)] including: a series circuit [E01, TVS1 are in series, FIG. 1] formed of a hybrid electrolytic capacitor [E01, FIG. 1, (see ABSTRACT)], and a suppressor diode [TVS1, FIG. 1, (see ABSTRACT)], wherein an anode [upper electrode of E01, FIG. 1, (see ABSTRACT)] of the hybrid electrolytic capacitor [E01, FIG. 1, (see ABSTRACT)] is connected to an output [at OUT, FIG. 1] of said output-side storage arrangement [E01, TVS1, ZNOI, COI, FIG. 1] and a cathode [lower electrode of E01, FIG. 1, (see ABSTRACT)] of said hybrid electrolytic capacitor [E01, FIG. 1, (see ABSTRACT)] is connected to cathode [cathode of TVS1, FIG. 1, (see ABSTRACT)] of said suppressor diode [TVS1, FIG. 1, (see ABSTRACT)]; and a resistance [resistance of ZN01, FIG. 1] connected in parallel [ZN01, EO1 are in parallel, FIG. 1] with said hybrid electrolytic capacitor [E01, FIG. 1, (see ABSTRACT)], [“according to claims 6-7 of application, said hybrid electrolytic capacitor has a rated voltage of 30 V to 40 V”. E01, FIG. 1 of Tan has the rated voltage 35V]. 
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the DC-DC converter of Schaller to include an electrolytic capacitor, and a circuit arrangement, said circuit arrangement including: a series circuit formed of a hybrid electrolytic capacitor and a suppressor diode, wherein an anode of the hybrid electrolytic capacitor is connected to an output of said output-side storage arrangement and a cathode of said hybrid electrolytic capacitor is connected to cathode of said suppressor diode; and a resistance connected in parallel with said hybrid electrolytic capacitor of Tan for the purpose of preventing an overvoltage of an electrical appliance and protecting the circuitry does not require active components, (page 1, lines 28-30).

10.	 Claims 5, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schaller [US 4,851,756 B1] modified by Tan [WO 2016/060541 A1], as applied to claim 1, 8 above, and in view of Chung [US 2014/0347896 A1].

Regarding claims 5 and 9, Schaller does not disclose said electrolytic capacitor has a rated voltage of 50 V to 70 V.
However, Chung teaches said electrolytic capacitor [C, FIG. 1, (paragraph 0144)] has a rated voltage of 50 V to 70 V [C, FIG. 1 has rated voltage 50 V, (paragraph 0144)].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the DC-DC converter of Schaller to include an electrolytic capacitor, and a circuit arrangement, said circuit arrangement including: a series circuit formed of a hybrid electrolytic capacitor and a suppressor diode of Chung for the purpose of reducing output voltage ripple, (page 1, lines 28-30).

Regarding claims 7 and 11, Schaller does not disclose said hybrid electrolytic capacitor has a rated voltage of 30 V to 40 V.
However, Tan teaches said hybrid electrolytic capacitor [E01, FIG. 1, (see ABSTRACT)], [E01, FIG. 1 of Tan has the rated voltage 35V] has a rated voltage of 30 V to 40 V [E01, FIG. 1 of Tan has the rated voltage 35V].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the DC-DC converter of Schaller to include an electrolytic capacitor, and a circuit arrangement, said circuit arrangement including: a series circuit formed of a hybrid electrolytic capacitor and a suppressor diode of Tan for the purpose of preventing an overvoltage of an electrical appliance and protecting the circuitry does not require active components, (page 1, lines 28-30).

Conclusion
11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Dang whose telephone number is (571)-270-3797. The examiner can normally be reached on Monday-Friday (9:00 am-5:00 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPT© Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571 -272-1000.

/Trinh Dang/
Examiner, Art Unit 2838

/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838